Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 21, 2018

                                     No. 04-18-00442-CV

             IN THE INTEREST OF J.D., J.H. JR., AND G.A.V. JR., Children,

                  From the 288th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017-PA-01311
                     Honorable Charles E. Montemayor, Judge Presiding


                                        ORDER
    Appellant’s brief was due August 15, 2018. On August 16, appellant filed a motion for
extension of time requesting an additional twenty days to file a brief. We grant the motion and
order appellant’s brief filed by September 4, 2018.

    This is an accelerated appeal of an order in a suit for termination of the parent-child
relationship that must be disposed of by this court within 180 days of the date the notice of
appeal was filed in the trial court. See TEX. R. JUD. ADMIN. 6.2. Because of the time constraints
governing the disposition of this appeal, further requests for extensions of time will be
disfavored.



                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of August, 2018.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court